DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roadbed, as well as the irregularly shaped foamed glass bodies intersecting to define 35 degree stacking angles, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because it refers to a runway in line 1, but the final line refers to a roadbed.  There is nothing in the abstract that links the two.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is objected to because it is not germane to the current claims.  There is no method claimed and the material is used in a specific manner.  

Claim Objections
Claims 3 and 4 are objected to because they mix English (PSI) and metric (kg/m3) units.  Both used together (e.g., “kg/m3” with an additional recitation in “lb/ft3”) is acceptable; alternatively, either one used consistently is acceptable.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896).
	Schirtzinger discloses a runway including an elongated excavation (2) with foamed glass at least partially filling the excavation (Figure 15).  Schirtzinger is specifically directed to an application in which the foamed glass crushes and breaks up under compression.  Schirtzinger teaches a runway application; however, there is no patentable distinction between runways and 
	Schirtzinger teaches the strength and density of claim 4 (column 9, lines 38-41).  Schirtzinger also specifically states, “these factors may be varied.”  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have configured the strength in the manner of claim 3 in order to suit a particular application.  
	  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896), as applied above, and further in view of Angley (U.S. Patent 5,885,025).
	Schirtzinger teaches a covering (51), but it is not cement.  Angley teaches concrete layer (62) as a covering for an arresting bed (Figure 1B, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used the covering of Angley with the roadbed of Schirtzinger in order to enable pedestrian use of the roadbed area, as taught by Angley.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896) and Angley (U.S. Patent 5,885,025) , as applied above, and further in view of Hojaji et al. (U.S. Patent 4,430,108).
	Hojaji teaches a foamed glass composition for civil engineering applications.  It would have been obvious to one of ordinary skill at the time of the invention to have used the material of Hojaji as the material of Schirtzinger in order to obtain a material suitable for the purpose of Schirtzinger, since Schirtzinger specifically leaves the material to one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach foamed glass safety arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671